Exhibit 10.1

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CA 91201

July 23, 2010

The David Geffen Company

c/o James H. Schwab, Esq.

Paul, Weiss, Rifkind, Wharton & Garrison

1285 Avenue of the Americas

New York, NY 10019

Ladies and Gentlemen:

DreamWorks Animation SKG, Inc. (“Studio”) agrees to retain The David Geffen
Company (“Consultant”) as a consultant and Consultant agrees to accept such
retention upon the terms and conditions set forth below.

1. Term. The term of this Agreement shall commence on the date hereof and shall
continue for a period of three (3) years thereafter, unless earlier terminated
in accordance with Section 8 hereof. This period shall hereinafter be referred
to as the “Consulting Term.”

2. Duties/Responsibilities. Consultant shall make available the services of
David Geffen as reasonably requested from time to time by DWA so that Mr. Geffen
may consult with Jeffrey Katzenberg or Lewis Coleman with respect to the
operations, overall direction, projects and strategic matters with respect to
the Studio; provided, however, that Consultant shall not be required to provide
the services of Mr. Geffen for any specific or minimum number of hours.
Consultant acknowledges that it has the right to provide the services of
Mr. Geffen in accordance with the terms of this Agreement.

3. Exclusivity. Subject to Section 7 hereof, Consultant’s services shall be
non-exclusive to Studio, it being understood that Consultant’s services
hereunder will be subject to the other personal and business activities of
Mr. Geffen.

4. Compensation. For all services rendered under this Agreement, Studio will pay
Consultant at an annual rate of $2,000,000 during the Consulting Term, which
shall be payable in cash in four equal installments of $500,000 on
January 1, April 1, July 1 and October 1 (provided that the first such
installment shall be paid on or before August 1, 2010).

5. Business Expenses. During the Consulting Term, Consultant shall be reimbursed
for such reasonable travel and other expenses incurred by it or Mr. Geffen in
connection with the services to be provided hereunder as are customarily
reimbursed for executives of major motion picture and television companies, but
in no event less favorable than any other officer, director, employee or
consultant of Studio.



--------------------------------------------------------------------------------

6. Indemnification. Consultant and its officers, directors, employees and
affiliates, including Mr. Geffen (each, an “Indemnified Party”) shall be fully
indemnified and held harmless by Studio to the fullest extent permitted by law
from any claim, liability, loss, cost or expense of any nature (including
attorney’s fees of counsel selected by Consultant, judgments, fines, any amounts
paid or to be paid in any settlement, and all costs of any nature) incurred by
any of them (all such indemnification to be on an “after tax” “grossed-up”
basis) which arises in whole or in part out of any alleged or actual action,
inaction, omission or conduct in connection with or related in any manner to any
Indemnified Party’s services to Studio or any entity owned or controlled by
Studio, or which owns or controls Studio, as to which any Indemnified Party is
providing services on behalf of Studio or which may be doing business with
Studio. To the maximum extent allowed by law, all amounts to be indemnified
hereunder (including reasonable attorneys’ fees) shall be advanced by Studio
until such time, if ever, as it is determined by final, non-appealable decision
pursuant to Paragraph 17 below that such Indemnified Party is not entitled to
indemnification hereunder (whereupon Consultant shall reimburse Studio for all
sums theretofore advanced). Each Indemnified Party’s rights under this Paragraph
6 will be in addition to any other rights it may be entitled to pursuant to
Studio’s Certificate of Incorporation or By-Laws, or any other agreement between
it and Studio.

7. Covenants.

a. Non-Competition. During the Consulting Term (or the earlier termination of
Consultant’s services to Studio), Consultant shall not, and shall not allow
Mr. Geffen to, directly or indirectly (i) engage in or participate as an
officer, employee, corporate director, agent of or consultant for or provide
services in any other capacity to any animation business directly competitive
with that of Studio or (ii) control, or provide advice or services to, any
business with respect to any specific transaction or matter that is material to
the Studio and as to which there is a direct and actual conflict of interest
with Studio.

For purposes of this paragraph, an animation business directly competitive (a
“Direct Competitor”) with that of Studio shall mean an entity whose primary
business and purpose is the development and production of animated product, but
would not include a motion picture studio that produces live action product or a
combination of live action and animation product or any other entity that has
material business or assets other than the development and production of
animated product, so long as Consultant does not provide services directly to
the animation business of such entity.

b. Confidential Information. Consultant agrees that it shall not, during the
Consulting Term or at any time thereafter, use for its own purposes, or disclose
to or for any benefit of any third party, any trade secret or other material
confidential information of Studio or any of its subsidiaries (except as may be
required by law or in the performance of Consultant’s duties hereunder
consistent with Studio’s policies) and that Consultant will comply with any
confidentiality obligations of Studio actually known by Consultant to a third
party, whether under agreement or otherwise. Notwithstanding the foregoing,

 

2



--------------------------------------------------------------------------------

confidential information shall be deemed not to include information which (i) is
or becomes generally available to the public other than as a result of a
disclosure by Consultant or any other person who directly or indirectly receives
such information from Consultant or at its direction or (ii) is or becomes
available to Consultant on a non-confidential basis from a source which
Consultant reasonably believes is entitled to disclose it to Consultant.

c. Studio Ownership. Except as otherwise herein provided, the results and
proceeds of Consultant’s services hereunder, including, without limitation, any
works of authorship resulting from Consultant’s services during the Consulting
Term with Studio and/or any of its subsidiaries and any works in progress, in
each case to the extent they are readily identifiable as being directly related
to Consultant’s services hereunder, shall be works-made-for-hire and Studio
shall be deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner Studio determines in its sole discretion without any
further payment to Consultant whatsoever. If, for any reason, any of such
results and proceeds shall not legally be a work-for-hire and/or there are any
rights which do not accrue to Studio under the preceding sentence, then
Consultant hereby irrevocably assigns and agrees to assign any and all of its
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent Consultant has any rights in the results and proceeds of its services
that cannot be assigned in the manner described above, Consultant
unconditionally and irrevocably waives the enforcement of such rights. This
Paragraph 7(c) is subject to, and shall not be deemed to limit, restrict, or
constitute any waiver by Studio of any rights of ownership to which Studio may
be entitled by operation of law by virtue of Studio or any of its subsidiaries
having retained Consultant’s services.

d. Return of Property. All documents, data, recordings or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Consultant, in each case to the extent they
are readily identifiable as being directly related to Consultant’s services
hereunder, shall remain the exclusive property of Studio. In the event of the
termination of this Agreement for any reason, and subject to any other
provisions hereof, all such property in Consultant’s possession shall be
returned to Studio, at Studio’s sole cost and expense, as soon as reasonably
practical.

e. Promise Not To Solicit. Consultant will not during the period of the
Consulting Term induce or attempt to induce any employees, exclusive
consultants, exclusive contractors or exclusive representatives of the Studio
(or those of any of its subsidiaries) to stop working for, contracting with or
representing the Studio or any of its subsidiaries or to work for, contract with
or represent any Direct Competitors.

 

3



--------------------------------------------------------------------------------

8. Termination. Either party may terminate this Agreement at any time, with or
without cause, by providing 10 days written notice to the other party.

9. Equal Opportunity Employer. Consultant acknowledges that Studio is an equal
opportunity employer. Consultant agrees that it will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.

10. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to
Consultant hereunder shall be sent to Paul, Weiss, Rifkind, Wharton & Garrison,
1285 Avenue of the Americas, New York, NY 10019, Fax: (212) 757-3990, Attn:
James H. Schwab, Esq. Any notice given by mail shall be deemed to have been
given three business days following such mailing.

11. Assignment. This Agreement may not be assigned by Consultant (other than the
right to receive payments which may be assigned to a company, trust or
foundation owned or controlled by, or under common control with, Consultant) and
any purported assignment in violation of the foregoing shall be deemed null and
void. Studio shall have the right to assign this Agreement only to an entity
acquiring all or substantially all of the assets of Studio.

12. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

13. No Implied Contract. The parties intend to be bound only upon execution of
this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement.

14. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained and can be
changed only by a writing signed by both parties hereto.

15. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, Consultant and
Studio shall take the following actions in the following order: (i) seek
judicial reformation of the Applicable Provision; (ii) negotiate in good faith
with each other to replace the Applicable Provision with a lawful provision; and
(iii) have an arbitration as provided in Paragraph 17 hereof to determine a
lawful replacement provision for the Applicable Provision; provided, however,
that no such action pursuant to either of clauses (i) or (iii) above shall
increase in any respect Consultant’s obligations pursuant to the Applicable
Provision.

 

4



--------------------------------------------------------------------------------

16. Survival; Modification of Terms. Consultant’s obligations under Paragraph
7(a) and (e) hereof shall remain in full force and effect until the earlier of
(i) the third anniversary of the date hereof or (ii) the earlier termination of
the Consulting Term pursuant to Paragraph 8 hereof. Studio’s obligations under
Paragraphs 5 (with respect to expenses theretofore incurred) and 6 and
Consultant’s obligations under Paragraphs 7(b), (c) and (d) hereof shall survive
indefinitely the termination of this Agreement regardless of the reason for such
termination.

17. Arbitration of Disputes. Any controversy or claim by Consultant against
Studio or any of its parent companies, subsidiaries or affiliates (and/or
officers, directors, employees, representatives or agents of Studio and such
parent companies, subsidiaries and/or affiliates), including any controversy or
claim arising from, out of or relating to this Agreement, or the breach thereof,
which would give rise to a claim under federal, state or local law (including,
but not limited to, claims based in tort or contract, claims for discrimination
under state or federal law, and/or claims for violation of any federal, state or
local law, statute or regulation), or any claim against Consultant by Studio
(individually and/or collectively, “Claim(s)”) shall be submitted to an
impartial mediator (“Mediator”) selected jointly by the parties. Both parties
shall attend a mediation conference in Los Angeles County, California and
attempt to resolve any and all Claims. If the parties are not able to resolve
all Claims, then upon written demand for arbitration to the other party, which
demand shall be made within a reasonable time after the Claim has arisen, any
unresolved Claims shall be determined by final and binding arbitration in Los
Angeles, California, in accordance with the Model Employment Procedures of the
American Arbitration Association (collectively, “Rules”) by a neutral arbitrator
experienced in employment law, licensed to practice law in California, in
accordance with the Rules, except as herein specified. In no event shall the
demand for arbitration be made after the date when the institution of legal
and/or equitable proceedings based upon such Claim would be barred by the
applicable statute of limitations. Each party to the arbitration will be
entitled to be represented by counsel and will have the opportunity to take
depositions in Los Angeles, California of any opposing party or witnesses
selected by such party and/or request production of documents by the opposing
party before the arbitration hearing. By mutual agreement of the parties,
additional depositions may be taken at other locations. In addition, upon a
party’s showing of need for additional discovery, the arbitrator shall have
discretion to order such additional discovery. Consultant acknowledges and
agrees that it is familiar with and fully understands the need for preserving
the confidentiality of Studio’s agreements with third parties and compensation
of Studio’s employees. Accordingly, Consultant hereby agrees that to the extent
the arbitrator determines that documents, correspondence or other writings (or
portions thereof) whether internal or from any third party, relating in any way
to its agreements with third parties and/or compensation of other employees are
necessary to the determination of any Claim, Consultant and/or its
representatives may discover and examine such documents, correspondence or other
writings only after execution of an appropriate confidentiality agreement. Each
party shall have the right to subpoena witnesses and documents for the
arbitration hearing. A court reporter shall record all arbitration proceedings.
With respect to

 

5



--------------------------------------------------------------------------------

any Claim brought to arbitration hereunder, either party may be entitled to
recover whatever damages would otherwise be available to that party in any legal
proceeding based upon the federal and/or state law applicable to the matter. The
arbitrator shall issue a written decision setting forth the award and the
findings and/or conclusions upon which such award is based. The decision of the
arbitrator may be entered and enforced in any court of competent jurisdiction by
either Studio or Consultant. Notwithstanding the foregoing, the result of any
such arbitration shall be binding but shall not be made public (including by
filing a petition to confirm the arbitration award), unless necessary to confirm
such arbitration award after non-payment of the award for a period of at least
fifteen (15) days after notice to Studio of the arbitrator’s decision. Each
party shall pay the fees of their respective attorneys (except as otherwise
awarded by the arbitrator), the expenses of their witnesses and all other
expenses connected with presenting their Claims or defense(s). Other costs of
arbitration shall be borne by Studio. Except as set forth below, should
Consultant or Studio pursue any Claim covered by this Paragraph 17 by any method
other than said arbitration, the responding party shall be entitled to recover
from the other party all damages, costs, expenses and reasonable outside
attorneys’ fees incurred as a result of such action. The provisions contained in
this Paragraph 17 shall survive the termination of this Agreement.
Notwithstanding anything set forth above, Consultant agrees that any breach or
threatened breach of this Agreement (particularly, but without limitation, with
respect to Paragraphs 2 and 7, above) may result in irreparable injury to the
Studio, and therefore, in addition to the procedures set forth above, Studio may
be entitled to file suit in a court of competent jurisdiction to seek a
temporary restraining order and/or preliminary or permanent injunction or other
equitable relief to prevent a breach or threatened breach of such provisions.

18. The parties acknowledge and agree that Mr. Geffen is an intended third party
beneficiary of this agreement.

[The remainder of this page has intentionally been left blank.]

 

6



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Very truly yours, DREAMWORKS ANIMATION SKG, INC. By:    /s/ Lewis Coleman

 

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: THE DAVID GEFFEN COMPANY
By:    /s/ Richard Sherman

 

7